 In the Matter of BAUSCH&LOMB OPTICAL COMPANYandOPTICAL ANDINSTRUMENTWORKERSORGANIZING COMMITTEE,C. I. O.In the Matter of BAUSCH&LOMB OPTICAL COMPANYandUNITED ELEC-TRICAL,RADIO AND MACHINE WORKERS OF AMERICA, C. I. O.Cases Nos. 3-C--810 and 3-C-854., respectively.DecidedJanuary 15, 1947Mr. Cyril W. O'Gorman,for the Board.Nixon,Hargrave,Middletonc6Devans,byMr. Arthur L. Stern,ofRochester,N. Y., f or therespondent.Mr. W. J. Widman,ofRochester,N. Y., for the Optical Workers.Mr. Seymour Linfield,of New York City, for the UE.Mr. Jack J. Mantel,of counselto the Board.DECISIONANDORDEROn August 2,1946, Trial Examiner David Rein issued his Intermedi-ate Report in the above-entitled proceeding, finding that the respondenthad engaged in and was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the copy of the Interiiiediate Reportattached hereto.Thereafter, the respondent filed exceptions to theIntermediate-Report and a supporting brief.On November 14, 1946,the Board, at Washington, D. C., heard oral argument in which allparties participated.The Board has reviewed the rulings of the Trial Examiner and findsthat no prejudicial error was committed.The rulings are herebyaffirmed.The Board has considered the Intermediate Report, therespondent's exceptions.and brief,and the entire record in the case,and finds merit in the respondent's exceptions.1.The complaint in this proceeding alleges that the respondent"prevented union organizersfrom distributing... union literatureto its employees on a public street . . . and forcibly ejected unionorganizers from said street for the purpose of discouraging member-ship in the unions and to frustrate . . . self-organization of its em-ployees..."The respondent admits, as the complaining unions72 N. L R B No 21.132 BAUSCH & LOMB OPTICAL COMPANY133charge, that on three occasions it excluded union organizers fromSuntru Street, a public street adjacent to its plant, and that its guardsknew that the persons excluded were union representatives.Thethree instances involved the exclusion of two UE organizers, once inNovember 1945 and again in January 1946; and of an Optical Work-ers' representative in December 1945.The record discloses that since February 1942, at the instance ofWar and Navy Department officials who had inspected the respond-ent's plant to determine whether production of war material at theplant was adequately protected against sabotage, the respondent hasmaintained a guard force at the Suntru Street entrance with instruc-tions to prohibit unauthorized persons from entering that street.'Those authorized to enter were employees of the respondent and ofthe neighboring gas company, suppliers of material, and others hav-ing proper credentials from the War or Navy Department.Numer-ous persons not included in these categories have been excluded fromSuntru Street by the guards during the war period and thereafter,pursuant to the respondent's instructions.2The Trial Examiner concluded that the respondent violated Section8 (1) of the Act by its conduct in excluding the union organizers onthe ground that the respondent discriminated against the unions byexcluding their representatives, while permitting access to others,not employees or suppliers, and that the respondent's purpose wasto interfere with union organization of its employees. In so finding,the Trial Examiner relied largely on testimony indicating that anOpticalWorkers' representative was on two occasions in October1945, permitted by the guards to enter Suntru Street and to distributeunion literature to the respondent's glass plant employees but wayprohibited from engaging in such conduct in December 1945, afterthe Optical Workers had filed with the Board a petition for certifica-tion of representatives 3 under Section 9 (c) of the Act.The TrialExaminer also relied on the testimony of three witnesses who testifiedwithout contradiction that, on separate occasions after November 5,1945, they drove automobiles past the guard, proceeded to the end ofthe street, turned around, and drove Out.4However, on occasionswhen automobiles sped past the guard at the Suntru Street entrance,he would customarily telephone the guards stationed at the other endof the street to be on the alert for unauthorized persons. In addition,1Suntru Street is a short dead-end street affording access only to the respondent'sglassplant and that ofa gascompany.2After V-J Day, the respondent continued to guard Suntiu Street because of its currentwork under contracts with the United States Government.3 The petition was filed on November 5, 1945.4One of the three witnesses testified that he, his wife, and children sat in a packed caron Suntru Street and watched the glass plant for 10 or 15 minutes without being approachedby any of the respondent's guardsSuntiu Street slopes and winds so as to make visibilitydifficult from either end of the street. 134DECISIONS OF NATIONAL LABOR RELATIONS BOARDother duties occasionally required the Suntru Street guard to absenthimself from that point for as much as 25-30 minutes at a time.Thethree witnesses referred to admitted in their testimony that theyengaged in the conduct described above, as a test "to see if they wouldbe stopped" and two of them testified that they were UE membersemployed at another plant.The respondent permitted the unions at all times to distribute litera-ture at all the plant entrances including that at Suntru Street.Also,automobiles carrying employees slowed down sufficiently at the SuntruStreet entrance to permit distribution of literature to the occupants.Unlike the Trial Examiner, therefore, we find that, by forbiddingunion organizers to distribute literature on Suntru Street, the respond-ent did not deny the unions substantial access to its employees.To support his conclusion, the Trial Examiner cited theUnitedAircraftcase,5 in which the Board found that the employer had dis-criminatorily excluded union organizers from a public street, in viewof disparity of treatment by the Employer in excluding union organi-zers and permitting others, such as vendors and tradesmen, to use thestreet.In the present case, however, there is no showing that it wasthe respondent's practice to permit persons without credentials, otherthan union organizers, to use Suntru Street.Under the circumstances, we are of the opinion that the recordcontains insufficient evidence to establish that the respondent, in ex-cluding the union organizers from Suntru Street, discriminatedagainst them by reason of their status as union representatives orthat the respondent excluded them for the purpose of discouragingunion membership or to frustrate self-organization of its employees,as alleged in the complaint.We shall therefore dismiss that allega-tion in the complaint.2.We also disagree with the Trial Examiner's conclusion that therespondent violated Section 8 (1) of the Act by distributing to itsemployees a pamphlet entitled, "Let's Face the Facts." 6The pamph-let on its face contains no coercive statement, but consists essentially,of statements disparaging unions and of expressions of opinion as tothe disadvantages of labor organization,-statements which, standingalone, are protected by the constitutional guaranty of free speech.Nor are the statements coercive when evaluated in the context in whichthey were made.We have found that the respondent did not engagein an unfair labor practice by excluding the union organizers fromSuntru Street.Although in another proceeding,' upon a charge filedby the Pattern Makers League of North America, AFL, we have found5Matter of United Aircraft Corporation, Pratt d Whitney Aircraft Division, 67N. L.R B. 594.The pamphlet is set forth as Appendix "A" of the Intermediate Report.TMatter of Bauschd LombOptical Company,69 IN L. R B. 1104. BAUSCH & LOMB OPTICAL COMPANY135that the respondent's supervisors made statements to employees whichwere coercive within the meaning of Section 8 (1) of the Act, thosestatements were made over 7 months before the pamphlet was issuedand were uttered only to a small group of approximately 11 patternmakers employed in the respondent's wholly separate pattern shop.Our decision in that case did not issue until August 1946, long afterthe distribution of the pamphlet in question. In our opinion, there-fore, the surrounding circumstances here are not such as to impartinto the pamphlet a coercive meaning 8In view of the foregoing, we shall dismiss the complaint in itsentirety.ORDERUpon the entire record in the case, and pursuant to Section 10 (c) oftheNational Labor Relations Act, the National Labor RelationsBoard hereby orders that the complaint issued herein against therespondent, Bausch & Lomb Optical Company, Rochester, New York,be, and it hereby is, dismissed.INTERMEDIATE REPORTMr. Cyril W. O'Gorman,for the Board.Nixon, Hargrave, Middleton d Devans,of Rochester, N. Y., byMr. Arthur L.Stern,for the respondent.Mr. W. J. Widman,of Rochester, N. Y., for the Optical Workers.STATEMENT OF THE CASEUpon charges duly filed by Optical and Instrument Workers Organizing Com-mittee, C. I. 0., herein called the Optical Workers, and United Electrical Radioand Machine Workers of America, C. I. 0., herein called the UE,1 the NationalLabor Relations Board, herein called the Board,by its Regional Director forthe Third Region(Buffalo, New York),issued its complaint dated April 11, 1946,against Bausch and Lomb Optical Company, herein called the respondent,alleging that the respondent had engaged in and was engaging in unfair laborpractices affecting commerce within the meaning of Section 8(1) and Section 2(6) and (7) of the National Labor Relations Act, 49 Stat. 449, herein calledthe Act.Copies of the complaint on the consolidated cases accompanied bynotice of hearing thereon were duly served upon the respondent,the OpticalWorkers and the UE.With respect to the unfair labor practices the complaint alleged in substancethat the respondent had interfered with, restrained,and coerced its employeesin the exercise of the rights guaranteed in Section 7 of the Act, by vilifying,'disparaging and expressing disapproval of the Optical Workers and the UE,interrogating its employees concerning union affiliation and urging, persuadingand warning its employees to refrain from assisting,becoming or remainingmembers of the Optical Workers or the UE. The complaint further allegedthat the respondent had prevented union organizers from distributing handbills8Member Houston does not consider the 7 months'interval alluded to above as deci-sive, and does not rely thereon in finding the pamphlet free of illegality.IThese cases were consolidated by the Board in an order dated Maich 27, 1946. 136DECISIONS OF NATIONALLABOR RELATIONS BOARDand other union literature to its employees on a public street and forcibly ejectedunion organizers from said street for the purpose of discouraging membershipin both the Optical Workers and the UE and to frustrate the self-organizationof its employees as guaranteed in Section 7 of the Act.The respondent thereafter filed with the Regional Office a motion for a Billof Particulars, which was replied to in a letter by counsel for the Board.Atthe hearing, the respondent agreed that his request for a Bill of Particulars hadbeen satisfied by this exchange of correspondenceIn its answer, the respondentdenied that it had engaged in any of the unfair labor practices alleged in thecomplaint, and set up as an afiirnlative defense that any action it had taken inexcluding individuals from in and around its property had been taken pursuantto the laws of the State of New Yoik and an older by the New Yolk State WarCouncil.Pursuant to notice a hearing was held on May 7 and S. 1946, at Rochester, NewYork, before the undersigned, the Tiial Examiner dnl} designated by the ChiefTrial ExaminerThe Board and the respondent were represented by counseland the Optical Workers by its Regional DirectorFull opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidence hearing onthe issues was affoided all partiesAt the hearing. the complaint was amended,on motion by counsel for the Board, to strike the allegation that the respondenthad interrogated its employees concerning their union affiliation.Motions of the respondent to dismiss the complaint made both at the close of theBoard's case and at the close of the hearing were denied by the undersigned.A motion by counsel for the Board to strike the respondent's affirmative defensewas also deniedAt the close of the hearing, a motion of counsel for the Boardto conform the pleadings to the proof as to dates, spelling of names and otherminor details was granted.Although afforded an opportunity to do so, none of the parties argued orally.Thereafter the iespondent filed a brief with the undersigned.Upon the entire record in the case, and from his observation of the witnesses,the undersigned makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RFSPONDi,NTBausch and Lonib Optical Company is a New York corporation with its prin-cipal office and place of business in Rochester, New Yoik, where it is engagedin the design, manufacture, sale and distribution of optical instruments and re-lated productsDuring the 12 months preceding the hearing the respondentpurchased raw materials of a value in excess of $1,000,000, of which in excess of25 percent was shipped to the respondent from points outside the State of NewYork.During the same period the respondent's sales amounted in value to morethan $1,000,000 of which in excess of 50 percent was shipped to points outsidethe State of New York.H. THE ORGANIZATIONS IN'.OLVFDOptical and instrument Workers Organizing Committee, C I. 0 , and UnitedElectrical Radio and Machine Workers of America. C I 0 , are laboi oi ganiza-tions admitting to membership employees of the respondent.IIITHE UNFAIR LABOR PRACTICESA. The exclusion, of labor of ganizei s(i ontSrenti is StreetThe chief issue in this case arises from the exclusion by the respondent oforganizers both of the UE and of the Optical Workers from Suntru Street in the BAUSCH & LOMB OPTICAL COMPANY137'City of Rochester,New York.The facts concerning the exclusions are substan-tiallyundisputedThe irsnes presented are legal onesThese issues may be-stated as follows:(1)Did the respondent's exclusion of these organizers interferewith the organizational tights of the employees as guaranteed in Section 7 ofthe Act;(2) if such inteileience is found,was the respondent's action excusedbecause of the laws of the State of New York. or instructions received by the.respondent from theWar and NavyDepartments.Suntru Street,was until March 12, 1946,2 a public street in the City of Rochester.It is a short street,approximately 1000 feet long and 30 feet wide. It beginsat Bausch Street and runs downhill where it comes toa deadend at the respond-ent's glass plant on the Genessee RiverThe street gives access only to therespondent's plant and to the property of the Rochester Gas & Electric Company,which propelty is used sololy for the purpose of supplying gas to the respondentThe respondent adnuts that an organizer for the Optical Workers was excludedfrom this street and prevented from distributing leaflets on the street in Decem-ber of 1945, and that organizers from the Ul7 were prevented from distributingleaflets on the street in November 1945 and again in January of 1946 It argues,However,that this exclusion chid not, in fact,interfere with the organizationalactivitiesof these unions, since it permitted the organizers of both unions to dis-tribute union literature at various other entrances to the respondent's plant andat the entrance to Suntru Street, at its junction with Bausch Street.The em-ployees of the respondent's glass plant enter this plant through a gate at the foot,of Suntru Stieet If is necessary for them,in order to reach this entrance, to turndownSuntru Street at the corner of Bausch and Suntru Streets either on foot orin an automobileThe respondent argues, accoidingly, that since these organizerswerepermitted to distribute leaflets at the juncture of Bausch and Suntru Streets,they hadfull access to the employees at this point,and therefore their organiza-tional activities were not interfered with by refusing to permit them to go downSuntru StreetBut the record shows that the access to the employees affordedthe organizers at the junction of Bausch and Suntru Streets ivas not adequate.Alarge number of the employees proceed to work by automobile,turn at the corner-ofBausch and Suntru Streets and proceed down Suntru Street to a pankiug lotwhere they park their cars before entering the plantThe automobiles do not-come to a complete stop at the corner of Bausch and Suntru Streets, but slowdown only sufficiently to turn the corner and to permit the guards to recognizea metal identification tag issued to employee automobiles.Thus,although theunion org.imzeis might have been able to teach these employees proceeding clownSuntiu Street on foot,it is apparent that they could not feasibly have passed outunion literature to the employees pipceeding in automobilesObviously, theplace most satisfactory for the distribution of leaflets was on Suntiu Streetitself at the point where the employees leave their cars and walk on foot to theplant gate It is thus evident,and the undersigned finds, that the exclusion of theunion organizers from Suntru Street amounted to a substantial denial of access bythe union organizers to its employees and constituted an interference with therights of its employees as guaranteed in Section 7 of the Act'The respondent argues further that even if the exclusion of the union or-ganizers constituted an interference with organizational activities, the respond-ent's action was justified since the action was taken in accordance with anorder of the New York State War Council pursuant to the provisions of Article3On i arch 12, 1946,Suntru Street was abandoned as a public street by the City ofRochester and since that time has been the private property of the respondent.3See N.L. R. B v. Foil Motor Co,114 F. (2d) 905, 910 (C. C. A. 6), enf'g as modified14 N. L. R. B. 346, cert. den 312 U. S. 689. 138DECISIONS OF NATIONAL LABOR RELATIONS BOARDVI of the New York State War Emergency Act. In this connection, the respond-ent presents the further argument that it is not the province of the Board tointerpret the laws of the State of New York, but that the respondent should beprotected if it acted in good faith pursuant to its interpretation of such laws,even if such interpretation was erroneous.This latter argument of the re-spondent is clearly without merit.The respondent, as found above, has, bythe exclusion of the union organizers from Suntru Street, engaged in a violationof the Act. It might conceivably argue, as it does here, that this violationshould be excused because it acted under the compulsion of some other law,'but is can hardly set up as a defense to a violation of the Act that it acted underan erroneous belief that it was compelled to do so by some other law. Such adefense is particularly inapposite in the present case, where it is evident from therecord, that the respondent took no steps without first consulting counsel.Ob-viously the respondent's defense that is was acting in accordance with the lawsof the State of New York must fail if these laws did not, in fact, authorize suchaction.Upon examination of the statute involved, the undersigned is convinced andfinds that the respondent's action was not justified by the statute and the orderof the State War Council.Article VI of the New York State War Emergency Act sets forth a procedurefor the securing of permission for the posting of propertyAn entirely differentsection sets forth the procedure for the closing or restricting the use of a publichighway, and provides for a different type of notice to be posted. In the presentcase, the respondent applied for and received permission to post its property,but never applied for and consequently clearly never received permission toclose Suntru StreetIt should be further noted that Section 69 of the New York State War Emer-gency Act provides thatNothing in this Article shall be construed to impair, curtail' or destroythe rights of employees and their representatives to self-organization, toform, join or assist labor organizaions to bargain collectively through repre-sentatives of their own choosing and to engage in lawful concerted activitiesfor the purpose of collective bargaining or other mutual aid or protection.This language is substantially that set forth in Section 7 of the National LaborRelations Act. Its purpose to prevent any construction of the War EmergencyAct which would cause the Act to conflict with the N. L. R. A. is apparent. Thissection thus completely refutes the argument of the respondent, since it providesIt is obvious that in the event of a conflict between the National Labor Relations Actand the laws of the State of New York,the Act must, in the absence of some extraordi-nary circumstance, prevail.Clearly, the Board could not permit a State Act to contravenethe rights guaranteed in the National Labor Relations Act.Hill v. Florida,325 U. S 538.Matter of Eppinger and Russell Company,56 N. L. R. B. 1259,and cases therein cited5The respondent's argument that the permission to post notices "on and around", itsproperty included authority to close the street is without merit in view of the specific pro-visions in the Statute-§§ 62 and 63, which provide for closing or restricting highwaysThe respondent also argues that the action of the war Council in notifying the city officialsof the authority to the respondent to post, is an indication that this included authorityto close Suntru Street, on the ground that the statute provides for notification to cityofficials only where the closing of a public street is involvedThis argument is withoutmerit.By § 68, local peace officers are authorized to enforce "no entry" postings madepursuant to § 66. Under these circumstances, it is only reasonable that the local authori-ties should be informed of any order or ruling even if the closing of a public street was notinvolved. BAUSCH & LOMB OPTICAL COMPANY139that the Act should not be construed or applied so as to conflict with the N. L. R. A.'Thus, even if the respondent had been granted authority to close Suntru Street,this authority would, under the provisions of the War Emergency Act, be subjectto the rights of the employees as guaranteed in Section 7. Indeed even in theabsence of such a saving provision, since a State law cannot nullify a nationalact, it would be necessary to read this limitation ins It is obvious, therefore,that the respondent's defense that its action in excluding union organizers fromSuntru Street was taken pursuant to the New York State War Emergency Actand an order of the State War Council is without merit, and the undersignedso finds.The respondent further contends that its actions were taken pursuant toinstructions from the War and Navy Departments.However, no showing ismade in this record that any official of the War or Navy Department ever re-quired the respondent to exclude union organizers from Suntru Street' It isfurther evident that the exclusion of union organizers was not required by theneeds of military security.The union organizers did not attempt to enter therespondent's plant where they might have obtained military secrets or in anyway interfered with military productionItwould have been a fairly simplematter for the respondent, if it felt that security needs required, either to havesomeone observe the actions of the union organizers while distributing leaflets,or to check the credentials of the union organizers in order to determine if theirpurpose was a legitimate one.Finally, the record shows that the respondent was not motivated in its exclu-sion of these union organizers by the needs for military security.The respond-ent did not consider it an absolute necessity to exclude all individuals, otherthan employees or suppliers, from Suntru Street.On several occasions carswithout any credentials proceeded down Suntru Street without being stoppedby any guard. The guard in charge of the post at the head of Suntru Streettestified that he was frequently away from this post for as long as 25 to 30minutes.Obviously, during this period, any individual would have been freeto enter Suntru Street.On one occasion, an individual with his wife and chil-dren sat in a parked car on Suntru Street and watched the glass plant for 10to 15 minutes, without being approached by any of the respondent's guards.Moreover, organizers for the Optical Workers were permitted to distributeleaflets unmolested on Suntru Street on two separate occasions in October 1945,and were subsequently prevented from distributing leaflets only after a petitionfor certification had been filed by the Optical Workers.And in November 1945,organizers for the UE distributed leaflets on Suntru Street for 15 to 20 minutesbefore being excluded. It is apparent from these facts that the subsequentexclusion of union organizers was not part of a uniform policy to exclude all"unauthorized persons," but was, on the contrary, part of a policy directedexclusively against union organizers.'The undersigned accordingly finds that the respondent's exclusion of unionorganizers from Suntru Street was not authorized by the laws of New York6 See footnote5, supra.'This contention of the respondent raises implicitly the problem of the authority of theWar orNavyDepartments to override the laws of the state or the federal government.That responsible officials of these departments did not attempt to assert such authority isshown by the evidence that it was the military officials that advised the respondent toapply for permission to post its property under the provisions of the New York State WarEmergency Act.8 SeeMatter of United Aircraft Corporation, Pratt & Whitney Aircraft Division,67 N. L.R. B. 594. 140DECISIONSOF NATIONALLABOR RELATIONS BOARDState or the order of the New York State War Emeigency Council, and thatsuch exclusion was in violation of the National Labor Relations ActTheundersigned further finds that the respondent applied a discriminatory policyin excluding union organizers, and that such a policy was applied for. the pur-pose of discouraging membership in both the Optical Workers and the UE, andof preventing self-organization by its employees.The undersigned finds that,by such acts, the respondent interferred with, restrained and coerced its employ-ees in the exercise of the rights guaranteed in Section 7 of the ActB The respondent's circularOn about December 3, 1945, shortly after a petition for an election was filedby the Optical Workers,' the respondent distributed to its employees a pamphletentitled "Let's Face the Facts"This pamphlet was distributed to the eniplo}eesin the plant by supervisors during working hoursThe pamphlet, which is setout in full in Appendix A, is a bitter attack against both the Optical Workersand the U E It contains, moreover, a clear intimation that the respondenC sprojected expansion program and continued employment for its employee., wouldbe threatened by their self-organization into either of these hibor organiz itioisThe respondent argues that the views set forth in this pamphlet are protectedby the constitutional guaranty of fieedoii of speech. and points to the assertionin the pamphlet that the respondent would in any eNent abide by the re,ulrsof a Board election.Accordingly, the respondent aigues that it was piivilegedto express its views on labor organizations so long as it did not engage in orthreaten to engage in economic reprisalsBut the whole gist of the respond-ent's circular in this case constituted a warning to the uniploNees that thesecurity of their employment depended upon their refusal to affiliate with eitherof the labor organizations campaigning for their suppoi 1Such a threat hasbeen held to constitute in unfair labor practice and to fall without the constitu-tional guaranty of freedom of speech 10Moreover, it is an established doctrine that any expression of views concerning:labor organizations by an employer must be evaluated in the context in whichthe statements are made" The respondent has, in the present case, as foundabove, refused to permit union organizers to have full and free access to its curployees for the purpose of distributing union literature, while the respondent onthe other hand took full advantage of its control over its employees to Propagandizeagainst labor organizations in the plant during working hoursFurther, in arecent case decided by the Board,12 the Board found that the respondent, in itsdealings with another labor organization, after signing, a consent election agree-ment, used its economic power to prevent a free choice of representativesViewedin this context, the respondent's assertion that it would abide by the results ofthe election carried no assurance to its employees that they were free from9This election was never held because of the subsequent filing of charges of unfair laborpractices bi both the U E and the Optical workers1°SeeMatter of A J. Showalter Company,64 N L. R B 573.Matter of GoodallCone-pony,68 N L R B 252.11 SeeN L R Bv VirginiaElectric & Power Company.314 U S 469, 479 , NL R B v.M B BlattCo, 143 F. (2d) 268 (C C. A 3), cert denied 323 U S 774Matter of Re-lianceManufacturing Company of Hattiesburg,Mississippi, 67 N L R. B 515,Matter ofGrove Regulator Company,66 N L. R B 110212Matter of Bausch & Lomb Optical Company,69 N. L R. B 1104. BAUSCH & LOMB OPTICAL COMPANY141economic reprisals; and the pamphlet as a whole, in its context, constituted astatement of opposition to the two labor organizations which the respondent waswilling to back with economic reprisals if necessary.Thus it constituted a threatby the respondent that it would take such steps as it considered necessary inorder to defeat the self-organization of its employees and the full effectuation ofcollective bargaining without regard'for the wishes of its employeesUnder thesecircumstances, the pamphlet was not protected by the guaranty of freedom ofspeech.The undersigned finds that by the distribution of the pamphlet set out in Ap-pendix A, the respondent interfered with, restrained and coerced its employeesin the exercise of the rights guar anteed in Section 7 of the Act.IVTHE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section 111, above, occurring inconnection with the operations of the respondent described in Section 1, above,have a close, intimate, and substantial relation to trade, traffic, and commerce27hlong the several States and tend to lead to labor disputes burdening and ob-structing commerce and the free flow thereofTHE REMEDYThe undersigned has found above that the respondent engaged in unfair laborpractices by excluding union organizers from Suntru Street. Since the dateof that exclusion and as of March 12, 1046, the street has become a private street.Nevertheless, as has been determined by the Supreme Court, the rights of privateproperty are subject to the guarantees of the Act when these rights collie in con-flict.13Under these circumstances, the undersigned finds that in order to remedythe effects of the unfair labor practices, it is necessary to permit union organizersto enter Suntru Street and distribute union leaflets and the undersigned will ac-cordingly recommend that the respondent be required to permit them to do so.The Board has previously found that the respondent has engaged in unfairlabor practices of a nature different from those present in this case It isapparent. in view of these previous findings of the Board and the findings madein this Iihterinedmte Report, that these actions of the respondent are notisolated instances, but on the contrary constitute a general pattern of conductdesigned to defeat the employees' freedom of self-organization.They reveal anattitude by the respondent of opposition to the purposes of the Act to protectthe rights of employees generally' said it is accordingly necessary that therespondent be ordered to cease and desist from in any manner interfering withthese rights, and the undersigned will so recommend.CONCLUSIONS OF LAW1Optical and Instrument Workers Organizing Committee, C I. 0., and UnitedElectrical Radio and Machine Workers of America, C. I. 0., are labor orga niza-tions within the meaning of Section 2 (5) of the Act.2By interfering with, restraining and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the respondent has engaged in13Republic Aviation Cotp v N L R B,324 U S 79311MayDeportment Stores Company ( N L R B,326 U S 376 142DECISIONS OF NATIONAL LABOR RELATIONS BOARand is engaging in unfair labor practices within the meaning of Section 8 (1) ofthe Act.3The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSOn the basis of the above findings of fact and conclusions of law the under-signed hereby recommends that the respondent, Bausch and Lomb Optical Com-pany, Rochester, New York, and its officers, agents, successors, and assigns shall:1.Cease and desist from:(a)Excluding union organizers from Suntru Street in the City of Rochesterand preventing the distribution of union literature on said Suntru Street;(b) In any other manner interfering with, restraining and coercing its employ-ees in the exercise of the right to self-organization, to form labor organizations, tojoin or assist Optical and Instrument Workers Organizing Committee, C. I. 0., orUnited Electrical, Radio and Machine Workers of America, C. I 0, or any otherlabor organization, to bargain collectively through representatives of their owchoosing and to engage in concerted activities for the purpose of collective bar-gaining or other mutual aid or protection as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act.(a)Permit the distribution of union literature by union organizers to itsemployees on Suntru Street in the City of Rochester, New York ;(b)Post at its plant in Rochester, New York, copies of the notice attached tothe Intermediate Report herein marked "Appendix B." Copies of said notice,to be furnished by the Regional Director .for the Third Region, shall, after beingduly signed by the respondent, be posted by the respondent immediately uponreceipt thereof and maintained by it for sixty (60) consecutive days thereafterin conspicuous places, including all places where notices to employees are cus-toinarily posted.Reasonable steps shall be taken by the respondent to insurethat said notices are not altered, defaced or covered by any other material ;(c)File with the Regional Director for the Third Region on or before ten (10)days from the receipt of this Intermediate Report a report in writing settingforth in detail the manner and form with which the respondent has complied withthe foregoing recommendations.It is further recommended that unless on or before ten (10) days from thereceipt of this Intermediate Report, the respondent has notified said RegionalDirector in writing that it will comply with the foregoing recommendations, theNational Labor Relations Board issue an order requiring the respondent to takethe action aforesaid.,As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 3, as amended, effective November 27,1945, any party or counsel for the Board may, within fifteen (15) days from the(late of the entry of the order transferring the case to the Board, pursuant toSection 32 of Article II of said Rules and Regulations, file with the Board,Rochambeau Building, Washington 25, D C, an original and four copies of astatement in writing, setting forth such exceptions to the Intermediate Report orto any other part of the record or proceeding (including rulings upon all notionsor objections) as he relies upon, together with the original and four copies of abrief in support thereofImmediately upon the filing of such statement ofexceptions and/or brief, the party or counsel for the Board filing the same Mliall BAUSCH & LOMB OPTICAL COMPANY143serve acopy thereof upon each of the other parties and shall file a copy with theRegionalDirectorAs further provided in said Section 33, should any partydesire permissionto argue orally before the Board, request therefor must be madein writingto the Board within ten (10) clays from the (late of the order trans-ferringthe case to the BoardAny partydesiringto submit a brief in supportof the Intermediate Report shall do so within fifteen (15) days from the dateof the entry of the order transferring the case to the Board, by filing with theBoard an original and four copies thereof, and by immediately serving a copythereof upon each of the other par ties and the Regional Director.DAVID REIN,Trial Exanuiier.Dated August 2, 1946.APPENDIX ALet's Face the Facts[Published solely in the interest of providing Bausch & Lomb Employees withtrue facts]DECEMBER 3, 1945.BAUSCH &- LOMB FOUNDRY REJECTS CIO PROGRAMIn the NLRB-conducted vote in the Foundry Wednesday, November 28, B & Lmen rejected the CIO-requested strike by it vote of 32 to 14. The issue wassteady jobs versus picket lines-whether B & L Wien wanted to support Bausch& Lomb's program of peacetime expansion and reconversion-or take theirchances with CIO strikes that are plaguing the country.The answer to CIOwas an emphatic 'NO!" B & 1, men in the Foundry said there will be NOSTRIKE-no costly work stoppage at Bausch & Lomb They are squarelybehind B & L's bold and courageous peacetime expansion for new machineryand equipment to inch ease the pi oduction of lenses, microscopes, binoculars, etc.,to make jobs for thousands at good wages and under good working conditions.THE ISSUE: JOBS Olt PICKET LINESThey have flatly rejected the CIO's postwar program of strikes spreading allover the country . . idle plantsjoblessmen inarching in winter picketlilies ..pai alyzing Ni ork stoppages with their staggering losses in wages and;elf-respect .strike-bound employees with empty dinner pails after four long,weary war years.The issue here was JOBS OR PICKET LINES 'B & L menwanted steady jobs.With steady paying jobs and all of us working, the peactinie orders will befilledWith the CIO fora nila of work stoppage, strikes, and picket lines, orderscannot be filled . .business may go to our competitors . . . and our company-may not be able to provide jobs.Today, in competitive business, custwuers stick to the company which canmaintain full production and deliver its productsWhen everyone works fulltime to make our ophthalmic and instrument products which our customers buy,itmeans more steady jobs-greater security in our jobs-more opportunityB & L men have now renounced the CIO's program which has provoked massunemployment, throwing hundreds of thousands of Aiperican workers out onthe streetYou have only to read the headlines in the daily newspaper toverify this.731242-47-vol 7211 144DECISIONSOF NATIONAL LABOR RELATIONS BOARDBut in the midst of the chaos the CIO has been creating since VJ-Day, holdingup reconversion in a desperate clutch for power in the postwar world, B & Lmen and women have gone on working, building for a bright and promisingpeacetime future.Even as countless thousands of their hapless followers, turnedaway from their jobs by picket lines, now swarm to register for unemploymentinsurance in cities all over the land, the CIO has the monstrous gall to send itsemissaries to B & L gates, to talk of strikes . . . hitting the street in picketlines . . . no pay envelopes for workers . . . in their "full employment"program.93 YEARS OF JOB BUILDINGFor 93 successful years, B & L has gone on building a business-making andproviding jobswithoutthe help of the CIOThroughout all these years, no men)-her of B & L has ever had to pay any outside union or anyone else for the privilegeof working here.Without the CIO, B & L has enjoyed successful employee relations that haveprompted savers to put their money into the company to enable us to expandplants and machinery and equipment for a great postwar future.This is how jobs are made There can be jobs for no one until there is a factoryto walk into, benches to work at, machinery to run, materials to work with, ordersto fill.The CIOhas not put one cent of moneyinto this company to make a jobfor any B & L man or woman. It has putneither sweat nor savingsinto our jobreconversion program-not even an encouraging word.The hysterical propa-ganda put out by CIOdoes not makejobsfor any of us.To make a job at B & L, some saver must put up $3,000 To risk his savings,the saver must have confidence that here is no strike-ridden mob, torn by dis-sension and strife, but an intelligent, working organization of men and manage-ment with their eye on the ball.B & L men and women have earned a high reputation for no work stoppages,for the quality of our products and their dependabilityAs a result, there willbe jobs forat least twicethe number of B & L men and women who were employedbefore the warIt is true that we are now moving swiftly through a period of reconversion,a time of change from a wartime to a peacetime operation. But instead of idleplants and picket lines, our force is working actively, reconverting for expansionthat spells jobs and opportunities for the biggest peacetime working force in thecompany's history.WHAT LIES AHEADOur company is aggressively expanding in new equipment and new productstomake new jobs;our sales force is vigorously training to recapture our peace-time sales and win new customers;our engineers are improving on the finest lineof scientific optical and ophthalmic products in the worldAs our companymovesthrough this reconversion,it embarks on its great job-building program,confident that the most promising years of our history are about to unfold.LOOK AT THIS PICTUREFull production of ophthalmic lenses and scientific instruments will be neededto catch up with the huge backlog of demands resulting from war-created depletionof dealers' stocks of lenses BAUSCH & LOMB OPTICAL COMPANY145What is B & L's program to meet the challenge of competitor companies whoplan expanded production with new machinery, new equipment, and new methods.Bausch & Lomb in its bold and courageous program of holding and expanding itsmarkets is investing sixiiiilhos. dollarson new machinery, new equipment, andnew methodsTo insure our future and the security of our jobs, modern and new machineryand methods will make our quality products which, in turn, will meet the challengeof competitionOur company will continue its extensive research bureau whichhas developed such improvements as a cement for optical instruments that with-stands wide temperature ranges and Created optical surfaces that increase trans-mission of light and reduce glareIn the immediate future as rapidly as machinery installations can be made,we will expand domestic lens production 34 percent per month, and exportproduction 220 percent per month.Ray-Ban sun glasses, industrial goggles, frames and mountings will be in-creased 3.5 percent per month.We are scheduled to increase our production of scientific instruments by 60percent over present monthly production.Similai increases are scheduled for virtually all our established products.This means twice as many jobs as before the war, twice as many people work-ing, twice as many opportunties for high-skilled ratings and openings forsupervision.And in addition to all this, there is a vast potential market for our line ofinstrument products, including microscopes, projection lenses, binoculars, re-flectors, diagnostic sets, refractors, optical measuring instruments, photomicro-graphic equipment, etcWe are extremely fortunate in hairng a hard-hitting sales force working forus to sell the products we makeWe would not get far in this business withoutlii o markets for our productsCONTRAST THIS PICTUREWhat has the CIO done to bring any of this about.Besides stokes, the CIO has nothing to offer to date except abuse for Bausch& Lomb management and ridicule to B & L workers who seem slow to welcomethis union with open aims. The CIO has not made one single constructive sug-gestion that would make a single job for a Bausch & Lomb man or woman. TheCIO has had nothing good or decent to say about the company or the people whocomprise itThe CIO has set itself up as our severest critic, and yet in a recent handbill thisunion did not even know how to spell the name of the president of our company.This same handbill went on to make specific statements which are false asfollows:1 "We have most every subsidiary of Bausch & Lomb under contract."THIS STATEMENT BY CIO IS FALSE. The truth is that Bausch & Lombhas 202 branches of companies affiliated with it and of these 202 branches theemployees of only nine are represented by this CIO union, or four percent-along, long ways from what CIO would have us believe.2 "Bausch & Lomb never paid for holidays before we petitioned for a unionin your Glass Plant" ... "You are beginning to receive some of the advantagesof union memberships ... " 146DECISIONSOF NATIONALLABOR RELATIONS BOARDTHIS STATEMENT BY CIO IS FALSE.The truth is that the decision by ourcompany to pay for all six holidays was made long before any CIO petition wasfiled.In fact,notices weie posted on bulletin boards advising of holiday payon Monday morning, November 5, and of course they had to be printed the pre-ceding week before they could be posted.It was not until November 5 that theCIO filed its petition according to its own statement,and it was not until sometime tliereafter that the company had any idea that such a petition was plannedCould it be that the CIO filed its petition in a great hurry AFTER the holidaypay notice was posted in order TOTRY to getcredit for it?"POT CALLS KETTLE BLACK"One CIO handbill recently canned it would not join with the other CIO unionin the "mud slinging campaign put on by the Electrician's Union " One CIOunion calls the other CIO union "ignorant," accuses it of "tearing down" oi-ganizational activities and brands it as "petty, cheap sensationalism "The second CIO union counters the first CIO union by calling it a "two-bit sideshow," the "cheapest side show on earth," and charges it with "trickery" andengaging in "shady tacticsAnd these are the CIO unions that want B & L employees to pay monthlydues to them for the privilege of working here. If the CIO has these thingsto say about the CIO itself, who are we to deny or contradict their"Why does the CIO engage in making these false statements and calling eachother names'>There can be only one answer-thetruth would not gain supportfor them.Untruths and name-calling are used as their stock in trade in thehope that B & L men and women will bedupedinto supporting themWe in B & L know that B & L men and management have learned that byworking together in harmony, honing out our problems across the table as manto man, we get the orders, provide steady jobs and good wages year in and yearout, and keep our plant running, prospering and expanding, while competitorsare harassed by strikes and picket lines.The Bausch & Lomb way of men andmanagement getting along together is one of the greatest business-getters wehaveThe CIO petitioned the NLRB for a certification as representative of someof youThis means an election.How the majority of you totes will decidewhether the CIO shall represent you or whether you wish to continue to dealdirectly with our company.Our company will abide by your decision.Let's Face the Facts!APPENDIX BNo'iIo TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notif^ our employees that :We will not in any manner interfere with, restrain, or coerce our employ-ees in the exeicise of their right to self-organization, to form labor organi-zations, to join or assist Optical and Instrument Workers Organizing Conn-mittee, C. I. 0, or United Electrical Radio & Machine Woikers of America,C. I. 0 , or any other labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in concerted activities BAUSCH & LOMBOPTICAL COMPANY147for the purpose of collective bargaining or other mutual aid or protection.All our employees are flee to become or remain members of this union, orany other labor organization.Distribution of union literature on Suntru Street will be permitted.BAUSCH & LOMB OPTICAL COMPANY,By ------------------------------------(Representative)(Title)Dated ------------------------This notice must remain posted for 60 days from the date hereof, and mustnot be altered, defaced, or covered by any other material.